DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 DEC 2020 has been entered.

Response to Amendment
Examiner notes the amendment filed 11 DEC 2020.  The status of the claim is as follows:
Claims 1-20 are pending.
Claims 1, 13, and 17 are amended.
The amendment to Claims 1, 13, and 17 overcomes the rejection under 35 U.S.C. 112; said rejection is hereby withdrawn for all claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota ‘680 (U.S. PGPub 2006/0240680) in view of Adomaitis ‘213 (U.S. PGPub 2004/0099213) and Nguyen ‘976 (U.S. PGPub 2002/0078976).
Claim 1 – Yokota ‘680 teaches a method of in situ steam generation oxidation (PG 0023), comprising:
providing a deposition apparatus (PG 0020), which comprises a reactor chamber (PG 0020, vacuum chamber 52), a radiant source positioned over the 
providing a cooling gas flowing through the lamphead (PG 0025), wherein the cooling gas flows through a mass flow controller before entering into the lamphead (PG 0025, gas flows through orifice and valve; PG 0023, orifice and valve is disclosed as alternative to mass flow controller) and flows through a pressure controller after leaving the lamphead (PG 0026, manometer 124 in concert with gas controller 134);
transferring a substrate to the reactor chamber (PG 0020, wafer 56);
feeding a process gas into the reactor chamber (PG 0023, oxygen and hydrogen);
ramping up the temperature of the reactor chamber to a process temperature to perform the in situ steam generation oxidation to oxidize the substrate (PG 0022, heating of the chamber; PG 0023, in situ steam oxidation of substrate expressly contemplated)
wherein the pressure controller is electrically connected to the pressure sensor and is able to receive a signal of the pressure from the pressure sensor (PG 0026); and
cooling down the temperature of the reactor chamber after an oxide film is formed on the substrate (PG 0038, flowing a cooling processing gas into processing space 100).
Yokota ‘680 discloses pressure control means associated with the lamphead at PG 0026 and discloses that the pressure should be controlled within stable operational ranges at PG 0027.  Yokota ‘680 does not explicitly disclose the control scheme recited in Claim 1.  However, there are only three possible responses involving a gas flow when an appropriate pressure signal is detected – control valves to increase flow, control valves to decrease flow, and control valves to maintain flow.  Similarly, there are only three possible responses involving a gas flow when steady state is detected, and they are the same three as listed above.  As such, Examiner maintains that the particular selection of pressure responses in response to detected pressure conditions is obvious.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Yokota ‘680 does not expressly teach control of the cooling gas using a pressure detected in the showerhead.  Adomaitis ‘213 is drawn to controlling the gas flow in and through showerheads (Abstract, PG 0023).  It is generally taught that pressure sensors are used for this purpose at PG 0049; PG 0054 teaches that system operation can be dependent upon gas analysis data collected from sensors in the showerhead. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Yokota ‘680 to use pressure data obtained from within the showerhead to control process flow conditions as suggested by Adomaitis ‘213, as both references want to control the gas flow in and through the 
Yokota ‘680 / Adomaitis ‘213 do not expressly teach the claimed configuration between the mass flow controller and the pressure sensor.  Nguyen ‘976 is drawn to a method and apparatus for controlling the pressure of helium gas applied across the back side of a substrate during processing (e.g. PG 0003, 0004).  With reference to Figure 3 and PG 0039, Examiner considers the structure of elements 337 and 339 to be equivalent to a showerhead or lamphead structure, wherein a single supply stream is expelled from an area through a variety of separate secondary channels connected to the primary channel.  Pressure sensor 343 monitors the pressure of the gas within main channel 337 and sends a signal to controller 345, which then sends a signal to mass flow controller 333 to control the flow rate of the gas within parameters sufficient to maintain a desired gas pressure in the main and secondary channels.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Yokota ‘680 / Adomaitis ‘213 to use the pressure sensor – mass flow controller relationship as detailed in Nguyen ‘976, as Yokota ‘680 / Adomaitis ‘213 want to adaptively control the pressure of the gas in a lamphead and Nguyen ‘976 teaches a control configuration which is shown to be suitable for the purpose.
Claim 2 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 1, wherein the mass flow controller reduces the flow rate of the cooling gas feeding into the lamphead when the pressure in the lamphead is increased and returns to 
Claim 3 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 2, wherein a range from about 5 sccm to about 50 sccm of the flow rate of the cooling gas is reduced by the mass flow controller (Yokota ‘680 PG 0025, 50 sccm helium).  
Claim 4 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 1, wherein the pressure controller reduces the pressure in the lamphead by accelerating the exhaust rate of the cooling gas (Yokota ‘680 PG 0026, manipulation of pressure by control of relief vents; particular control scheme in response to detected condition is obvious as described in Claim 1).  
Claim 5 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 4, wherein a range from about 5 sccm to about 50 sccm of the exhaust rate of the cooling gas is accelerated by the pressure controller (Yokota ‘680 PG 0025, 50 sccm helium).  
Claim 6 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 1, further comprising a source of the cooling gas and an evacuation pump, at opposite sides of the lamphead, coupled to the lamphead, wherein the source of the cooling gas and the evacuation pump generate the flow of the cooling gas (Figure 3 elements 130 and 46, Yokota ‘680 PG 0025-0026).
Claim 7 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 discloses the method of claim 6, wherein the vacuum pump extracts the cooling gas at a constant rate whether 
Claim 8 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 2, wherein a pressure fluctuation in the lamphead is reduced to substantially zero by the mass flow controller and the pressure controller (Yokota ‘680 PG 0025, 0026; the pressure signal is a result-effective variable with regards to the control system as the pressure signal prompts the gas controller to suitably control the lamphead pressure.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a suitable threshold to which the lamphead pressure is adjusted, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 9 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 discloses the method of claim 1, wherein the pressure sensor is coupled to the lamphead (Adomaitis ‘213 PG 0070 discloses placing pressure sensors in the showerhead; if the pressure sensor is placed in the showerhead it is necessarily coupled to it).
Claim 10 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 discloses the method of claim 9, wherein the pressure controller works each time about 1 torr of the pressure in the lamphead is sensed to have changed (Yokota ‘680 PG 0025, 0026; the pressure signal is a result-effective variable with regards to the control system as the pressure signal prompts the gas controller to suitably control the lamphead pressure.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a suitable threshold at which control parameters in the system are adjusted, since it has been held that where the general conditions of a claim are In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 11 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 discloses the method of claim 1, wherein the operation that the pressure controller works to reduce the pressure in the lamphead when the pressure in the lamphead is 16increased, and stops working when the pressure in the lamphead becomes stable is performed at the operation of feeding the process gas (Yokota ‘680 PG 0027, pressure control and manipulation is performed during processing).  
Claim 12 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 discloses the method of claim 1, wherein the operation that the pressure controller works to reduce the pressure in the lamphead when the pressure in the lamphead is increased, and stops working when the pressure in the lamphead becomes stable is performed at the operation of ramping up the temperature of the reactor chamber (Yokota ‘680 PG 0027, pressure control and manipulation is performed during processing).  

Claim 13 - Yokota ‘680 teaches a method of in situ steam generation oxidation (PG 0023), comprising:
providing a deposition apparatus (PG 0020), which comprises a reactor chamber (PG 0020, vacuum chamber 52), a radiant source positioned over the reactor chamber for heating the reactor chamber (PG 0020, metallic lamp body 64) and a lamphead positioned over the radiant source (PG 0020, lamphead 58 comprises gas manifold 135 disposed above the heating element through which cooling gas flows to cool the heating element, see also PG 0025) for cooling the radiant source;
providing a cooling gas flowing through the lamphead (PG 0025), wherein the cooling gas flows through a mass flow controller before entering into the lamphead (PG 0025, gas flows through orifice and valve; PG 0023, orifice and valve is disclosed as alternative to mass flow controller) and flows through a pressure controller after leaving the lamphead (PG 0026, manometer 124 in concert with gas controller 134);
transferring a substrate to the reactor chamber (PG 0020, wafer 56);
feeding a process gas into the reactor chamber (PG 0023, oxygen and hydrogen);
ramping up the temperature of the reactor chamber to a process temperature to perform the in situ steam generation oxidation to oxidize the substrate (PG 0022, heating of the chamber; PG 0023, in situ steam oxidation of substrate expressly contemplated); and
cooling down the temperature of the reactor chamber after an oxide film is formed on the substrate (PG 0038, flowing a cooling processing gas into processing space 100).
Yokota ‘680 discloses pressure control means associated with the lamphead at PG 0026 and discloses that the pressure should be controlled within stable operational ranges at PG 0027.  Yokota ‘680 does not explicitly disclose the control scheme recited in Claim 13.  However, there are only three possible responses involving a gas flow when a pressure response is detected – control valves to increase flow, control valves to decrease flow, and control valves to maintain flow.  Similarly, there are only three possible responses involving a gas flow when steady state is detected, and they are the same three as listed above.  
Yokota ‘680 does not expressly teach controlling the flow rate of the cooling gas based on the pressure in the lamphead instead of the reactor chamber.  Adomaitis ‘213 is drawn to controlling the gas flow in and through showerheads (Abstract, PG 0023).  It is generally taught that pressure sensors are used for this purpose at PG 0049; PG 0054 teaches that system operation can be dependent upon gas analysis data collected from sensors in the showerhead. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Yokota ‘680 to use pressure data obtained from within the showerhead to control process flow conditions as suggested by Adomaitis ‘213, as both references want to control the gas flow in and through the showerhead by use of pressure sensors and Adomaitis ‘213 teaches that the pressure sensors may suitably control gas flow based on conditions measured in the showerhead.
Yokota ‘680 / Adomaitis ‘213 do not expressly teach the claimed configuration between the mass flow controller and the pressure sensor.  Nguyen ‘976 is drawn to a method and apparatus for controlling the pressure of helium gas applied across the back side of a substrate during processing (e.g. PG 0003, 0004).  With reference to Figure 3 and PG 0039, Examiner considers the 
Claim 14 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 13, wherein a range from about 5 sccm to about 50 sccm of the flow rate of the cooling gas is reduced by the mass flow controller (Yokota ‘680 PG 0025, 50 sccm helium).  
Claim 15 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 13, further comprising sensing the pressure in the lamphead by a pressure sensor coupled to the lamphead (Adomaitis ‘213 PG 0070; if the pressure sensor is placed in the showerhead is it necessarily coupled to it).
Claim 16 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 15, wherein the mass flow controller begins to work to reduce the flow rate of the cooling gas feeding into the lamphead when receiving a signal from the pressure sensor 

Claim 17 - Yokota ‘680 teaches a method of in situ steam generation oxidation (PG 0023), comprising:
providing a deposition apparatus (PG 0020), which comprises a reactor chamber (PG 0020, vacuum chamber 52), a radiant source positioned over the reactor chamber for heating the reactor chamber (PG 0020, metallic lamp body 64) and a lamphead positioned over the radiant source (PG 0020, lamphead 58 comprises gas manifold 135 disposed above the heating element through which cooling gas flows to cool the heating element, see also PG 0025) for cooling the radiant source;
providing a source of the cooling gas and an evacuation pump, at opposite sides of the lamphead, coupled to the lamphead, wherein the source of the cooling gas and the evacuation pump generate the flow of the cooling gas (Figure 3 elements 130 and 46, PG 0025-0026);
providing a mass flow controller between the source of the cooling gas and the lamphead (PG 0025, gas flows through orifice and valve; PG 0023, orifice and valve is disclosed as alternative to mass flow controller) and a pressure controller between the lamphead and the evacuation pump (PG 0026, manometer 124 in concert with gas controller 134 controls relief valve 140) so that the cooling gas flows through a mass flow controller before entering into the lamphead and flows through a pressure controller after leaving the lamphead (as previously cited in this paragraph);
transferring a substrate to the reactor chamber (PG 0020, wafer 56);
feeding a process gas into the reactor chamber (PG 0023, oxygen and hydrogen); and
ramping up the temperature of the reactor chamber to a process temperature to perform the in situ steam generation oxidation to oxidize the substrate (PG 0022, heating of the chamber; PG 0023, in situ steam oxidation of substrate expressly contemplated),
wherein the pressure controller is electrically connected to the pressure sensor and is able to receive a signal of the pressure from the pressure sensor (PG 0026).
Yokota ‘680 discloses pressure control means associated with the lamphead at PG 0026 and discloses that the pressure should be controlled within stable operational ranges at PG 0027.  Yokota ‘680 does not explicitly disclose the control scheme recited in Claim 17.  However, there are only three possible responses involving a gas flow when a pressure response is detected – control valves to increase flow, control valves to decrease flow, and control valves to maintain flow.  Similarly, there are only three possible responses involving a gas flow when steady state is detected, and they are the same three as listed above.  As such, Examiner maintains that the particular selection of pressure responses in response to detected pressure conditions is obvious.  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Yokota ‘680 does not expressly teach control of the cooling gas using a pressure detected in the showerhead.  Adomaitis ‘213 is drawn to controlling the gas flow in and through showerheads (Abstract, PG 0023).  It is generally taught that pressure sensors are used for this purpose at PG 0049; PG 0054 teaches that system operation can be dependent upon gas analysis data collected from sensors in the showerhead. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Yokota ‘680 to use pressure data obtained from within the showerhead to control process flow conditions as suggested by Adomaitis ‘213, as both references want to control the gas flow in and through the showerhead by use of pressure sensors and Adomaitis ‘213 teaches that the pressure sensors may suitably control gas flow based on conditions measured in the showerhead.
Yokota ‘680 / Adomaitis ‘213 do not expressly teach the claimed configuration between the mass flow controller and the pressure sensor.  Nguyen ‘976 is drawn to a method and apparatus for controlling the pressure of helium gas applied across the back side of a substrate during processing (e.g. PG 0003, 0004).  With reference to Figure 3 and PG 0039, Examiner considers the structure of elements 337 and 339 to be equivalent to a showerhead or lamphead structure, wherein a single supply stream is expelled from an area through a variety of separate secondary channels connected to the primary channel.  Pressure sensor 343 monitors the pressure of the gas within main channel 337 and sends a signal to controller 345, which then sends a signal to mass flow controller 333 to control the flow rate of the gas within parameters sufficient to 
Claim 18 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of Claim 17, wherein the pressure sensor is coupled to the lamphead (Adomaitis ‘213 PG 0070, pressure sensors may be placed in the showerhead; if the pressure sensor is placed in the showerhead it is necessarily coupled to it).
Claim 19 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 18, wherein the mass flow controller begins to work to reduce the flow rate of the cooling gas feeding into the lamphead and the pressure controller begins to work to accelerate the exhaust rate of the cooling gas from the lamphead when receiving the mass flow controller and the pressure controller respectively receive t signal from the pressure sensor (Yokota ‘680 PG 0026, the pressure signal triggers the gas controller to manipulate gas valves and pressure relief vents).
Claim 20 – Yokota ‘680 / Adomaitis ‘213 / Nguyen ‘976 teaches the method of claim 17, wherein a pressure fluctuation in the lamphead is reduced to substantially zero by the mass flow controller and the pressure controller (Yokota ‘680 PG 0025, 0026; the pressure signal is a result-effective variable with regards to the control system as the pressure signal prompts the gas controller to suitably control the lamphead pressure.  It would have been obvious to a person having ordinary skill in the art at the time the In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 11 DEC 2020, with respect to the rejection(s) of claim(s) 1, 13, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yokota ‘680 / Adomaitis ‘213 in view of Nguyen ‘976.
Applicant argues that the amendments to Claims 1, 13, and 17 overcome the previous rejection made under Yokota ‘680 / Adomaitis ‘213.  Examiner agrees that the cited references do not expressly and conclusively teach or suggest the claimed relationship between the pressure sensor and the mass flow controller.  Upon further search and consideration, Examiner applies Nguyen ‘976 to teach these concepts.
The remainder of Applicant's arguments filed 11 DEC 2020 have been fully considered but they are not persuasive.
Applicant argues that neither Yokota ‘680 nor Adomaitis ‘213 teach that pressure sensors located in the showerhead may be used to control the gas pressure in the showerhead.  Examiner notes that Applicant does not appear to directly address the teachings of Adomaitis ‘213 PG 0054 in the remarks; the cited paragraph states that “the operation of the system 13 can also be dependent upon gas analysis data collected from sensors in the showerhead 12”.  However, Examiner notes that the newly cited Nguyen 
Applicant makes no specific argument to distinguish any dependent claim over the prior art.  As no independent claim is currently held to be allowable, no dependent claim can be held allowable on that basis.  Examiner maintains the propriety of the rejection of the dependent claims for the reasons presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712